DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: “SEQ ID N°” is used as opposed to “SEQ ID NO:”.  Appropriate correction is required. (See MPEP 2423.03)

Claim Objections
Claims 2, 10, 15, 16, 20, 24, 28, 41 and 48 are objected to because of the following informalities: “SEQ ID N°” is used as opposed to “SEQ ID NO:”.  Appropriate correction is required. (See MPEP 2423.03) 


Election of Species
The following election of species applies:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Applicant is required to elect an immunogenic composition comprising an antigenic peptide (e.g. Claims 2, 3, 7, 8, 10, 11, 15, 16, 24, 25, 26, 28, 32, 41, 48 and 49) OR a nucleic acid encoding an antigenic peptide (e.g. Claims 20-25, 26, 28, 41, 48-52)
If an antigenic peptide is elected:
Applicant is further required to elect an antigenic peptide comprising one or a distinct combination of amino acid sequences.  
If nucleic acid is elected:
Applicant is further required to elect a polynucleotide sequence encoding for an antigenic peptide comprising one or a distinct combination of amino acid sequences. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  2.
The groups of species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Because nucleic acids and peptides are distinct classes of biomolecules with distinct chemical compositions.  Nucleic acids and peptides are also produced by distinct and unrelated biosynthetic pathways.  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention and/or species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention and/or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VAN DRUFF whose telephone number is (571)272-2085.  The examiner can normally be reached on M-F, 8:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L VAN DRUFF/Examiner, Art Unit 4171                  

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643